NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted October 6, 2021*
                                Decided October 6, 2021

                                         Before

                      ILANA DIAMOND ROVNER, Circuit Judge

                      MICHAEL B. BRENNAN, Circuit Judge

                      MICHAEL Y. SCUDDER, Circuit Judge

No. 21-1384

PHILLIP GADZINSKI,                                Appeal from the United States
     Plaintiff-Appellant,                         District Court for the Western District
                                                  of Wisconsin.

      v.                                          No. 19-cv-339-jdp

DOUG BELLILE, et al.,                             James D. Peterson,
    Defendants-Appellees.                         Chief Judge.

                                       ORDER

       Sand Ridge Secure Treatment Center, where Phillip Gadzinski has been civilly
committed since 2009 as a “sexually violent person” under Wis. Stat. § 980.06, bars
patients from acquiring their own video games and gaming systems. Gadzinski sued
Sand Ridge’s administrators, alleging that this restriction violates his First Amendment


      * We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-1384                                                                        Page 2

rights. Relying on evidence that patient-owned video games have led to antisocial and
addictive behaviors in patients and that Gadzinski can safely use pre-approved, facility-
owned video games instead, the district court entered summary judgment for the
defendants. Because Sand Ridge has met the First Amendment standard of showing a
reasonable relationship between its video-game restriction and its legitimate interest in
the safety and rehabilitation of its patients, we affirm.

        In reviewing a grant of summary judgment adverse to Gadzinski, we present the
evidence and inferences in the light most favorable to him. Austin v. Walgreen Co.,
885 F.3d 1085, 1087 (7th Cir. 2018). When Sand Ridge created its policy in 2005
restricting patient-owned video games, and updated the policy in 2017, it documented
that when patients acquired their own games, their treatment, rehabilitation, and safety
suffered. As confirmed by sworn declarations, patients who used their own games
would forgo treatment to play them, fight over them, trade them for sexual favors, fall
asleep during therapy after all-night gaming sessions, and replace the games’ content
with pornography. Several academic studies confirmed these problems. One of them
aggregated data from more than 130,000 participants and concluded that violent or
sexually explicit video games can intensify aggression and decrease empathy. Further,
Sand Ridge says that if the facility rescinded its restriction of patient-owned video-game
devices, more staff would be needed to review each game to prevent patients from
sneaking prohibited content into the games. In light of its restriction, Sand Ridge offers
patients approved, facility-owned video games, which they can safely use in the
recreational department.

       Gadzinski violated the video-game restriction in 2019. He unsuccessfully
proposed to Sand Ridge’s director that the facility allow patients to own video-game
systems with preloaded games. After learning that the director denied his proposal,
Gadzinski nonetheless ordered his own video-game system—preloaded with violent
video games. The staff disciplined Gadzinski for knowingly defying the restriction. For
about a month, he lost the privilege to stay out late, visit other patients’ rooms, and
order food from outside restaurants or packages without prior permission.

       Gadzinski then sued Sand Ridge administrators for, in his view, violating his
rights under the First Amendment by restricting his access to video games. See 42 U.S.C.
§ 1983. The defendants moved for summary judgment. They argued that Sand Ridge’s
policy reasonably promotes treating and rehabilitating patients and keeping the facility
secure. The district court entered summary judgment for the defendants. It reasoned
that under the test set forth in Turner v. Safley, 482 U.S. 78, 89–91 (1987), Sand Ridge’s
No. 21-1384                                                                            Page 3

policy of restricting personal video-game ownership was reasonably related to its
legitimate interest in the security and rehabilitation of its patients. It also noted that
Sand Ridge provided alternative means for patients like Gadzinski to use video games.

       On appeal, Gadzinski contends that the evidence that personal video-game use is
countertherapeutic was “too feeble” to justify summary judgment. He observes that the
researcher, whose aggregated study concluded that video games can amplify
aggression and sap empathy, published earlier studies that some scientific and legal
communities have questioned.

        The First Amendment covers video games, Brown v. Entertainment Merchants
Ass’n, 564 U.S. 786, 790–91 (2011), but civil detention centers like Sand Ridge may
restrict access to them if the restriction is reasonable. See Brown v. Phillips, 801 F.3d 849,
853–54 (7th Cir. 2015) (applying Turner to civil detainees). To determine if Sand Ridge’s
restriction is reasonable, we consider four factors: (1) evidence of the restriction’s
rational relationship to the facility’s legitimate interests; (2) the availability of
alternative forms of expression; (3) the burden on the facility of rescinding the
restriction; and (4) any obvious, uncostly alternatives to the restriction that satisfy the
facility’s interest. See Turner, 482 U.S. at 89–91.

        On the first factor, we agree with the district court that Sand Ridge demonstrated
that restricting access to video games rationally advances its legitimate interest in
patients’ rehabilitation, treatment, and security. The academic research on which Sand
Ridge relied used reasonably defensible methods—aggregated data from more than
130,000 participants—to conclude that video games can increase aggression in players.
Even if, as Gadzinski maintains, previous studies on this subject by the same researcher
are debatable, a trial on this first factor is unnecessary for two reasons. First, we require
only that Sand Ridge present “some evidence” of the relationship, see Brown, 801 F.3d
at 854 (internal citation omitted), and this aggregated research satisfies this burden.
Second, Sand Ridge supplied other, unrebutted evidence that restricting video-game
access is needed to promote the rehabilitation and safety of its patients. The facility’s
administrators attested that some of Sand Ridge’s detainees have exchanged access to
video games for sexual favors, fought over games, and missed treatment sessions
because of game-playing. Gadzinski does not attack these reasons as insufficient to
demonstrate the rational relationship between the restriction and the facility’s interest
in the rehabilitation of its patients.
No. 21-1384                                                                      Page 4

       The other Turner factors reinforce the conclusion that Sand Ridge’s video-game
policy is reasonable. Gadzinski does not dispute, for instance, that Sand Ridge provides
patients with alternative access to approved, facility-owned video games, or that he
personally can use these alternative games. See Turner, 482 U.S. at 90; Thornburgh v.
Abbott, 490 U.S. 401, 417–18 (1989) (noting in prison context that alternative avenue of
expression is evidence of policy’s reasonableness). And Sand Ridge presented
undisputed evidence that abandoning the video-game restriction would create costly
security and staffing problems: In addition to patients trading video games for sexual
favors, fighting over them, and wasting therapy sessions because of prolonged playing,
the facility would have to reallocate or hire more staff to search each game to prevent
patients from, among other things, replacing gaming content with pornography.
See Turner, 482 U.S. at 90–91. Gadzinski replies that these concerns are “an over-
exaggeration,” but his unsubstantiated supposition does not rebut the evidence. Austin,
885 F.3d at 1089. Because all of the Turner factors show that the Sand Ridge video-game
policy does not violate Gadzinski’s rights under the First Amendment, the entry of
summary judgment was proper.

                                                                            AFFIRMED